902 F.2d 35
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Owen McCOWAN, Defendant-Appellant.
No. 90-3342.
United States Court of Appeals, Sixth Circuit.
May 10, 1990.

Before KENNEDY and RYAN, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
Defendant Owen McCowan appeals the district court's order denying bail pending sentencing.  McCowan was convicted of possession with intent to distribute cocaine, in violation of 21 U.S.C. Sec. 841(a)(1), and carrying a weapon during the commission of a drug offense, in violation of 18 U.S.C. Sec. 924(c)(1).  He faces a possible prison term of up to 20 years for the drug trafficking offense, with an additional 5 years for the firearms violation.  The defendant was immediately taken into custody and a pre-sentence report was ordered.  On April 9, 1990, his motion for bail pending sentencing was denied by written order of the district court.  This appeal follows.


2
Upon consideration of the documents before the Court, we conclude that the district court did not err in ordering that the defendant be detained pending sentencing.  See 18 U.S.C. Sec. 3143(a).  The district court's order is affirmed.